NON-FINAL OFFICE ACTION
Acknowledgements

1.	This non-final Office Action addresses the request for continued examination in broadening reissue U.S. Application No. 16/716,787 (“instant application”).  Examiners find the actual filing date of the instant application is December 17, 2019. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 9,836,961, (“‘961 Patent”) issued December 5, 2017. The ‘961 Patent was filed on Jul. 28, 2015 as U.S. Application No. 14/811,156 (“156 Application”), titled “SYSTEM AND METHOD FOR CORRECTING POSITION INFORMATION OF SURROUNDING VEHICLE.”
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘961 Patent.
4.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘961 Patent.
5.	Examiners find seven (7) additional continuation reissue applications all of which are reissue applications for the ‘961 Patent. These applications are:
(1)	U.S. App. No. 16/540,257 (“’257 Application”), which issued as RE48,288 on Oct. 27, 2020;
(2)	U.S. App. No. 16/716,840 (“’840 Application”);
(3)	U.S. App. No. 17/021,271 (“’271 Application”);
(4)	U.S. App. No. 17/021,405 (“’405 Application”);
(5)	U.S. App. No. 17/021,695 (“’695 Application”);
(6)	U.S. App. No. 17/021,867 (“’867 Application”);
(7)	U.S. App. No. 17/021,915 (“’915 Application”).
claims 1-17 (“Patented Claims”). In the amendment filed May 17, 2021 ("May 17, 2021 CLAIM AMENDMENTS"), claims 1-17 are cancelled and claims 18-33 are added, which are grouped as follows:
Apparatus claims 18-27; and
Method claims 28-33.

Priority Claims
7.	Examiners find the instant application is claiming foreign priority to KR 10-2014-0156134 filed Nov. 11, 2014. All certified copies of the priority document have been received in Application No. 14/811,156. 
8.	Because the instant application claims foreign priority and priority has been perfected, the presumed effective U.S. filing date of the instant application is Nov. 11, 2014.
Notice of Pre-AIA  or AIA  Status
9.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Remarks filed May 17, 2021
--Request for Interview--
11.	The Applicant Initiated Interview was conducted on May 25, 2021.
--Request for Citation of Hubbard in PTO-892--
12.	US 2013/0131976 to Hubbard et al. is now cited on the PTO-892.
--Request for Acknowledgement of Drawings filed on Dec. 17, 2019--
13.	The drawings filed Dec. 17, 2019 have been accepted. See PTO-326 transmitted herewith.
--Terminal Disclaimer Directed to RE48,288 filed on Dec. 28, 2020--
14.	Examiners agree the terminal disclaimer filed on Dec. 28, 2020 is directed to RE48,288 and the terminal disclaimer has been APPROVED.
--Objection to the Specification--
15.	The amendment to the specification filed May 17, 2021 has overcome the objection to the amendment. Thus, the objection to the amendment is withdrawn.

--Claim Interpretation Under §112(f)--
--“a front vehicle location unit comprising one or more processors configured to…”--

16.	As to the §112(f) presumption for the generic placeholder “a front vehicle location unit,” Applicant argues none of the examples of generic placeholders set forth in MPEP §2181(A) are similar to the term “front vehicle location unit comprising one or more processors configured to” (see Remarks 16).
	This argument is not persuasive because the examples provided in MPEP §2181(A) are fact specific, i.e., there is no fixed list of generic placeholders that always 
The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function (see MPEP §2181(A)).
In this case, the claim term “front vehicle location unit comprising one or more processors” fails to recite sufficiently definite structure because a mere processor, without more, is insufficient structure for performing the claimed function of “obtain identifier information of a second vehicle that is travelling in front of the first vehicle and determine a position of the second vehicle.” Specifically, the claimed “one or more processors” are general purpose processors that are insufficient for performing the specific claimed function of ‘obtaining’ and ‘determining.’
Moreover, the claim limitation term “front vehicle location unit comprising one or more processors configured to obtain identifier information of a second vehicle that is travelling in front of the first vehicle and determine a position of the second vehicle” recites function (i.e., ‘obtaining’ and ‘determining’) without reciting sufficient structure for performing that function because the claimed “one or more processors” are general purpose processors that are insufficient for performing the specific claimed function of ‘obtaining’ and ‘determining.’

--“a position information correcting unit comprising one or more processors configured to…”--

17.	As to the §112(f) presumption for the generic placeholder “a position information correcting unit,” Applicant argues none of the examples of generic placeholders set forth in MPEP §2181(A) are similar to the term “position information correcting unit comprising one or more processors configured to” (see Remarks 16).
	This argument is not persuasive because the examples provided in MPEP §2181(A) are fact specific, i.e., there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set of facts. The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.
The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function (see MPEP §2181(A)).
In this case, the claim term “position information correcting unit comprising one or more processors” fails to recite sufficiently definite structure because a mere processor, without more, is insufficient structure for performing the claimed function of “compare the determined position of the second vehicle with the received position information of a matching surrounding vehicle among the received position information of the one or more surrounding vehicles, the matching surrounding vehicle comprising identifier information of the second vehicle, correct the received position information of the matching surrounding vehicle according to a result of the comparing” because the one or more processors” are general purpose processors that are insufficient for performing the specific claimed function of ‘comparing’ and ‘correcting.’
Moreover, the claim limitation term “position information correcting unit comprising one or more processors configured to compare the determined position of the second vehicle with the received position information of a matching surrounding vehicle among the received position information of the one or more surrounding vehicles, the matching surrounding vehicle comprising identifier information of the second vehicle, correct the received position information of the matching surrounding vehicle according to a result of the comparing” is function without reciting sufficient structure for performing that function (i.e., the ‘comparing’ and the ‘correcting’) because the claimed “one or more processors” are general purpose processors that are insufficient for performing the specific claimed function of ‘comparing’ and ‘correcting.’

--Reissue Declaration--
18.	The reissue declaration filed May 17, 2021 has overcome the rejection for a defective declaration. Thus, the rejection is withdrawn.

--Rejections Under 35 USC §251 New Matter--
19.	The MAY 2020 CLAIM AMENDMENTS and the MAY 2020 SPECIFICATION AMENDMENTS have overcome the new matter rejections of the prior action. However, a new bases for the new matter rejection, which were necessitated by the MAY 2020 CLAIM AMENDMENTS are presented below.

Claim Interpretation
20.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“front vehicle location unit comprising one or more processors configured to…” in claims 18-27, which Examiners find is indefinite because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see §112(b) rejection below);
“position information correcting unit comprising one or more processors configured to…” in claims 18-27, which corresponds to the structure of col.5:41-col.6:35.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
35 USC § 251-New Matter
21.	Claims 18-33 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows.
As to base claim 18, the new matter is “front vehicle location unit comprising one or more processors configured to obtain identifier information of a second vehicle that is travelling in front of the first vehicle and determine a position of the second vehicle.”
Specifically, the new matter is that the broadest reasonable interpretation of the limitation “a second vehicle that is travelling in front of the first vehicle” includes a second vehicle that is one or more vehicles in front the first vehicle, e.g., with an intervening vehicle.
In other words, Examiners find support for a second vehicle that is travelling immediately in front of the first vehicle but do not find support for other ‘second’ vehicles that are travelling in front of the first vehicle (i.e., not travelling immediately in front of the first vehicle) because the ‘961 Patent discloses a “front vehicle location unit” obtaining identifier information of a 2nd vehicle that is travelling in front of a 1st vehicle through a radar or laser scanner (see col.4:43-53), which is not capable of obtaining information and determining a position of a second vehicle that travelling, e.g., several cars in front of the first vehicle.
As to base claim 28, the new matter is “obtaining identifier information of a front travelling vehicle that is travelling in front of a first vehicle; determining a position of the front travelling vehicle.” Similar to the reasoning presented above with respect to claim 18, Examiners find support for a second vehicle that is travelling immediately in front of front vehicle location unit” obtaining identifier information of a 2nd vehicle that is travelling in front of a 1st vehicle through a radar or laser scanner (see col.4:43-53), which is not capable of obtaining information and determine a position of a second vehicle that travelling, e.g., several cars in front of the first vehicle.
Claims 19-27 and 29-33 are rejected because of their dependence on base claims 18 and 28, respectively.

Claim Rejections - 35 USC § 112
19.	Claims 18-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 18, Applicant states figures 1B and 2 and col.5:8-19 support the amendment (see Remarks 13).
As to claim 28, Applicant states figures 1B and 3, col.6:40-47 and 58-67 and col.7:49-56 support the amendment (see Remarks 14).

As to figure 2, Examiners do not find support for determining a position of a  second vehicle that is not travelling immediately in front of the first vehicle because the “front vehicle information obtaining unit” is merely disclosed as a black box (#101) without drawings of the internal workings therein.
As to figure 3, Examiners do not find support for determining a position of a second vehicle that is not travelling immediately in front of the first vehicle because S310 measures a distance to a front vehicle using a laser or a radar, which is only capable of measuring the distance to the vehicle in immediately in front of it (i.e., without an intervening vehicle).
As to col.5:8-19, Examiners find this citation is directed to the “surrounding vehicle information unit” and therefore does not support the amendment to the claimed “front vehicle information obtaining unit.”
As to col.6:40-47, Examiners find the following describes obtaining information of a front vehicle through a sensor, which does not support determining a position of a second vehicle that is not travelling immediately in front of the first vehicle because the citation pertains to the ‘obtaining’ step and not to the ‘determining’ step.

    PNG
    media_image1.png
    151
    446
    media_image1.png
    Greyscale

position information correcting unit,” which does not support determining a position of a second vehicle that is not travelling immediately in front of the first vehicle because this claimed ‘determining’ step is claimed with respect to the “front vehicle location unit.”

    PNG
    media_image2.png
    194
    444
    media_image2.png
    Greyscale

As to col.7:49-56, Examiners find the following describes providing a driver with accurate position information of a surrounding vehicle, which arguably could support ‘determining a position of a second vehicle that is not travelling immediately in front of the first vehicle’ because the use of the phrase “surrounding vehicle,” may cover vehicles not immediately in front of the instant vehicle.

    PNG
    media_image3.png
    152
    440
    media_image3.png
    Greyscale

However, when col.7:49-56 is read in light of col.4:51-54, it does not support ‘determining a position of a second vehicle that is not travelling immediately in front of the first vehicle,’ because the position of the ‘surrounding vehicle’ is measured with respect to the instant vehicle with a laser scanner (#130) or a radar (#120) mounted to 

    PNG
    media_image4.png
    60
    429
    media_image4.png
    Greyscale

Thus, for the above stated reasons, Examiners find the 37 CFR 1.173 cited support for the claim amendments (i.e., figures 1B, 2, and 3, col.5:8-19 col.6:40-47 and 58-67, and col.7:49-56) at Remarks 13-14 does not support the claim amendments.

20.	Claims 18-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 18 and its dependent claims 19-27, the claim limitation “front vehicle location unit comprising one or more processors configured to obtain identifier information of a second vehicle that is travelling in front of the first vehicle and determine a position of the second vehicle” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see written description rejection above).
Specifically, the ‘961 Patent discloses a “front vehicle location unit” obtaining identifier information of a 2nd vehicle that is travelling in front of a 1st vehicle through a 
Because the corresponding structure for determining a position of a vehicle that is not travelling immediately in front of the instant vehicle has not been described, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Conclusion
21.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Michael Fuelling (571) 270-1367, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992